EXAMINER'S AMENDMENT
 Replacement drawings filed 03/08/2021 were accepted and entered on 05/27/2021.  See Final Rejection, 05/27/2021 p. 4.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Amy Gurvey on 3/4/2022.

The application has been amended as follows: 

Amendment to the Title:
Please replace the current title with the following new title:
Electronic ticket management and live event maximization system coupling event ticketing, admission data and placed bets, accessible from user devices and location based intelligent apparatus machines

Amendments to the Specification:
The Examiner and Applicant have agreed to revert back to the original Specification of record as filed on 10/11/2009 (41 pages) as a starting point1, with the following modifications. Please amend the Specification as filed on 10/11/2009 as follows:
Starting with the DETAILED DESCRIPTION section on page 32 of the original Specification filed on 10/11/2009, at line 21, starting with “Referring to FIG. 1 . . .”,  replace remaining sections of the Specification with the following:


An end user (10) can access the Data Center (100) by using a standard Web browser on a terminal (not shown). However, non-standard, custom software can also be implemented or Web browser software on the wireless device such as a personal digital assistant or cellular telephone. Terminals (10, Figs. 6A-P) can log into the Data Center (100) to view events which will take place in the future and purchase tickets, allow patrons to access Recordings from the just-completed live event, interact to rate a new act or the event itself, and/or to buy interactive games to participate in the event itself or is staged tournaments with other users or spectators.

Moreover, other information including user roles, options for Recording retrieval including location, means of retrieval and incorporating burning, engraving, mastering balancing, editing technology as may now exist or hereafter devised including through the use of algorithms as herein disclosed, may be implemented. Choices may include venue, management, artist, record label, team owner, event management, ticket buyer/ancillary purchaser, retrieval immediately at venue by CD or DVD, or for delivery by digital transmission/USB port at a location-based kiosk, at home by mail or by home 

More particularly, referring to Fig. 1, the system further includes one or more entertainment venues (14), a fulfillment or manufacturing center (Fig. 4), a plurality of information fee recipients (24) and a plurality of Recording recipients (28). The transaction flow is depicted in FIGS. 2A-C. 
A ticket buyer makes a purchase transaction in step (110).  See Fig. 2A.  During this step, the ticket buyer (10) is presented with the option of pre-buying a tie-in Recording.  The price of the Recording is added to the price of his ticket purchase to the live event (or other logged entrance fee or bet).  In the event the purchaser desires to retrieve his Recording at the venue immediately upon completion of the performance (or prior to in the case of interactive games), standard authentication methods may be employed, including, but not limited to, bar coding and or information authentication.
The ticket seller, who is already making various allocations for taxes, fees, etc., from the gross receipts, treats the price of the value added Recording similarly. He subtracts his fee, whether fixed or contingent (his incentive to provide this service), and forwards the remainder to the Recording supplier (Recording-seller). Because this is still a single transaction, with the ticket serving as the customer's receipt, the added cost is minimal.
The ticket seller at locations transmits the transaction data over a PC or other standard point-of-sale equipment well known in the art (not shown), which includes the information gathered from the charge card transaction, which identifies the buyer and specifies the address (the charge card address or other address selected by the buyer (10)) to which the Recording is to be sent, to the Data Center (100). This transmission is done in real time, through the Internet (19), using industry standard protocols such as XML and is properly secured using one of many industry standard encryption methods.
Upon receipt at the Data Center (100), the transaction information is immediately loaded into the master system database . The database system is capable of Recording a multitude of transactions involving a multitude of events simultaneously, while at the same time providing all of the required reporting and processing functions and maintaining both the physical and logical security of the information which is critical to the successful implementation of the method.

In step (112) the Data Center (100) checks if the transaction is valid. Invalid transactions are discarded (step 114). In step (100) the Data Center transaction is posted with database. In step (116) the transaction is backed up. Next, various data files containing statistical information are updated in the data base (100) to reflect the latest transaction(s) (step 118).

As indicated above, the Data Center also encompasses a series of Web servers providing as Web sites and/or Web services points of access for various interested parties to retrieve information required for their operation. FIG. 2B shows the process for generating the Recordings in fixed media of expression (CD, DVD, USB, e.g.) on site using a suitable Recording subsystem  including at location-based kiosks and terminals. (FIG. 1, 28). During or immediately after the event, the Recording subsystem generates a Recording on an appropriate medium using preferably non-incremental methods. In the alternative, Recordings are available to be retrieved on or off site through enabled terminals in digital format through USB port or other methods including hook-up of media players and other storage devices, also authenticated using cellular telephones and Internet subscription accounts. Booklets (if any) are prepared for the buyer together with labels that are affixed to the Recording. 

The completed Recording is delivered to the buyer. Finally, the manufacturing and fulfillment details are sent to the Data Center (100) and fulfillment center for accounting and statistical analysis. Using this data, various statistical data bases are updated with the latest transaction(s). FIG. 2C illustrates the final accounting process. Thereafter, the transactions for the event are reconciled and finalized and reports are generated. The reports and payments to various partners are calculated and transmitted. In In the last step temporary data in the central data base is cleaned out and the central data base is readied for the next event.

As discussed above and illustrated in FIG. 1, if a user or buyer wants to take home or receive a live Recording directly at the venue upon completion of the event, standard authentication methods, including but not limited to bar coding, may be used. Referring to FIG. 5, the Recordings from the editor apparatus are stored as tracks on servers. Next, the Recordings are transmitted or “burned” on site by 

Alternatively, however, a kiosk or other enabled terminal (410, Figs. 6A-P) receives the Recording data from servers.  FIG 5. The kiosk (410, FIGs. 6A-P) is an automated kiosk, "vending machine" or enabled table in a nightclub/eatery that either burns or spits out a Recording on demand when presented with authenticating information that may be information on the ticket itself and/or prerecords the tracks on a selected media and provides labels, booklets and other materials associated therewith. The media and associated item(s) are then dispensed when the user/attendee inserts his ticket or inputs other identifying authentication information into the kiosk (410.) Alternatively, the kiosk receives the ticket or other input information from a user and, in response, starts the burning of the media or takes order for the mailing or desired home electronic retrieval. In this configuration, the user may be given the choice of customizing his Recording by selecting specific portions or songs of the event that should be burned on the media, their sequence, etc. or may even order "singles". This will be the preferred method if a kiosk is in the form of a patron's audience chair, table or seat at an eatery, nightclub or showcase.

Orders can also be taken at enabled turnstiles or ATM machines at banks, airports, malls and other public venues. (Figs. 6 A-P).

 A user (10) who has not prepaid for the Recording may also obtain one using a kiosk and charging the purchase to his credit card or by using other payment means.

 The kiosk (FIG. 5, 410) may also deliver a Recording as a data file that becomes available for downloading by the user (to a PDA, IPOD or other similar device) through a data port (such as USB port) on the kiosk (410).

Finally, after the event is finished, the Recording can be delivered or distributed electronically as a digital file to the home computer of the user and the point-of-sale site may be bypassed.  Communications 

The ticket/Recording buyer (10) can from any terminal, for example, check on the status of his order and perform a limited range of functions, such as changing the delivery address for his order, order additional Recordings, or order that promo information of upcoming concerts and other future releases be sent to him.

Similarly, the entertainment companies and record labels can, for example, check, in real time, to see how many Recordings for their artist have been requested and sold for any event, track the royalty and other payments through the system, and, for example, receive survey responses from those who elected to participate in "new band" ratings. If the buyer opts to allow dissemination of other demographic information including, for example, his order for promos, tickets for upcoming events or releases and other merchandise, the system will accommodate those requests. By integrated methods and systems, it will also allow for ordering and purchase of "best of' releases, director's cuts, narration tracks, and single tracks and compilations emanating from the live event.

The Data Center (100) maintains security and confidentiality through the system. The entertainment entities and "Partners" are issued specific password credentials which are authenticated through standard industry techniques (FIG. 3, 218). In the case of the ticket/Recording buyer, his ticket number along with information not printed on the ticket, such as his billing address or other identifying information (mother's maiden name, e.g.) is used for verification before he can gain access to the privileged areas of the processing Web site.

As shown in FIG. 1, in addition to users or buyers (10), other entities may also have 10 access to the Data Center (100), including revenue participants (24) that may include several Partners. In addition, specialized servers may also be provided as part of the system. For example, server (20) is used to determine fees and royalties for the various Partners (24 ). The server (22) provides standard accounting services. These servers can communicate with each other and with other components of the system through standardized networks, such as Internet (19).



In addition, or alternatively, the event is recorded by digital Recording equipment 16. The recorded data inclusive of mastering, editing and balancing data is then sent to an offsite manufacturing site (300) where the Recordings are generated (on CDs, DVDs and other similar media) and then packaged and distributed to the users (10), as discussed in more detail below and illustrated in FIG. 4. Manufacturing instructions (31) to both sites [i.e., station (FIG. 5) and manufacturing site (300)] are provided by the Data Center (100). Moreover, the Data Center (100) receives inventory and accounting information (22) from both sites.

Details of how requests for transactions and information are handled by the Data Center(100) are provided in FIG. 3. A request is received by the Data Center (100) in step (200) via the Internet. In step (210) a check is performed to determine if the request is a special request for information (available only to certain subscribers and partners). If it is not, then in step (212) information is retrieved and sent to the requester indicating what services are available, including lists of future events for which tickets, Recordings, and/or other items can be purchased. Lists of other items related, for example, to Recordings from past events, may also be displayed. In step (214) a request for tickets, Recordings or other items is received from a user (10). The request is processed, the user (10) is issued a ticket and the resulting transaction is processed as described in the flow
charts of FIGS. 2A-2C.


 Subsequently, data related to the partners is updated in the Data Center (100), if necessary.

If the requester is identified as a registered buyer, then in step (220) the buyer logs in and is directed to a buyer site in step 224. At this site, the buyer is allowed to check on the status of his order, he is allowed to change his order, provide information for shipping, etc. The information or changes entered by the registered buyer is stored in the Data Center (100).

After a particular event has concluded, the Data Center sends to the fulfillment house (122) information specifying the number of complete and derivative or special order Recordings (120) to produce and the addresses to which those designated to be mailed, should be mailed. 

Off-site Recording is performed by manufacturing station or site (FIG 1, 400). As shown in FIG. 4, after the event, the performance data is received in step (300). This data may be streamed or may be sent electronically in a batch. Alternatively, the data may be recorded on a data storage medium and sent to site.

 In step (310) the data is edited. Editing may optionally incorporate the disclosed method of digitized conversion from an audience balanced to disc balanced reading. In step (312) the data is prepared for Recording on a master. In step (314) the data is optionally encrypted, and, if desired, a unique watermark is added for copy protection.  In step (316) multiple copies are made from the master by burning or other means. In step (318) labels are applied to the media and the labeled media is boxed and packaged together with other materials, such as booklets, pictures, etc. In step (320) the packaged media are shipped. 

In step (322) additional copies of the Recordings are made, if necessary. In step (324) a production document is generated. In step (326) the data files at the Data Center  (100) are updated to reflect the Recording produced and shipped.



To summarize, a Recording live event or any part of a live (including spliced, edited and/or derivative special order versions thereof) is ordered before, during or after the buy a buyer who has attended the event or by a non-attendant buyer by any available means including, but not limited to, by using an appropriate Website or enabled hand-held device including a cellular telephone. 

While the specific embodiments have been illustrated and described, numerous modifications come to mind without significantly departing from the spirit of the invention and the scope of protection is only limited by the scope of the accompanying claims.




















Amendments to the Claims:

This listing of claims will replace all prior version, and listings, of claims in the application:
Claims 1-122. (Cancelled)
Claim 123. (Currently Amended) A method of providing content and additional benefits to ticketholders and event registrants separate from admission to an event, comprising:
providing and a ticket issuer point-of-sale terminal 
storing and registrant information in data tables stored within the database servers;
providing the customer terminal access to the data center to purchase or order tickets, place bets, view and order additional events, order event content recordings and other offered benefits;
selling or issuing via  the ticket issuer point-of-sale terminal, a ticket or other transaction receipt to a customer or user, wherein or other transaction receipt enables a right to attend the event, place a  bet or otherwise participate in the event, , and get transmission of content related to the event and other offered benefits 
receiving the event or experience the event, a transaction from the user or customer to order at least one of a content recording and other event benefits, and storing transaction data related to the transaction, wherein the transaction data includes user or customer information, the ticket information, or placed bet information 
transmitting issuer point-of-sale terminal, the transaction data to the data center, wherein the transmitted the user or customer information, the ticket , or placed bet information;
upon and customer information, the ticket , the placed bet information, or other order and registration information into the data tables stored within the database servers of the data center;
recording as packaged for distribution using an audio recorder, a video recorder or both;
generating or the event as packaged and storing the digital recording in the data center on a non-transitory computer readable medium;
receiving or at a location-based networked kiosk, from the user or customer using the customer terminal or the location-based kiosk, the user or customer information, the ticket information, or the placed bet information or customer;
authenticating, by either the datacenter or the location based networked kiosk, the user or customer using the user or customer information, placed bet information or other transaction data or ticket information received at the datacenter or at the location-based kiosk ;

upon authenticating the user or customer, distributing to the user or customer either (1) the digital recording or (2) a receipt to redeem other benefits, in accordance with a retrieval method chosen by the user or customer.
124-154.  (Cancelled)
155. (New)  The method of claim 123 where the location-based kiosk is any one of an ATM kiosk, a mobile phone, an enabled audience seat, an enabled turnstile, or an enabled hospitality table.
156.  (New)  An apparatus for providing content and additional benefits to ticketholders, event registrants, customers and those placing bets at an event separate from addition to the event, comprising:
a data center comprising database servers that are in communication with a customer terminal and ticket issuer point-of-sale terminals;

wherein the data center is configured to provide the customer terminal access to the data center to purchase or order tickets, place bets, view and order additional events, order event content recordings and other offered benefits;
a ticket issuer point-of-sale terminal configured to sell or issue a ticket or other transaction receipt to a customer or user, wherein the ticket or other transaction receipt enables a right to attend the event, place a  bet or otherwise participate in the event, experience the event, and get transmission of content related to the event and other offered benefits;
the ticket seller point-of-sale terminal configured to:
receive during or after the purchase of the ticket to attend the event or experience the event, a transaction from the user or customer to order at least one of a content recording and other event benefits, and storing transaction data related to the transaction, wherein the transaction data includes user or customer information, the ticket information, or placed bet information;
transmit the transaction data to the data center, wherein the transmitted  transaction data includes the user or customer information, the ticket information, or placed bet information;
the data center configured to:
upon receiving the transaction data, recording the transaction data, including the user and customer information, the ticket information, the placed bet information, or other order and registration information into the data tables stored within the database servers of the data center;
an audio recorder, video recorder, or both an audio recorder and video recorder configured to record at least a portion of the event as packaged for distribution;

the datacenter further configured to:
receive from the user or customer using the customer terminal or the location-based kiosk, the user or customer information, the ticket information, or the placed bet information to authenticate the user or customer;
authenticate the user or customer using the user or customer information, placed bet information or other transaction data or ticket information received at the datacenter or at the location-based kiosk ;
upon authenticating the user or customer, distributing to the user or customer either (1) the digital recording or (2) a receipt to redeem other benefits, in accordance with a retrieval method chosen by the user or customer.

157. (New)  The apparatus claim 156, wherein the location-based kiosk is any one of an ATM kiosk, a mobile phone, an enabled audience seat, an enabled turnstile,  a conference table, or an enabled hospitality table.

158.  (New).  The apparatus of claim 156, wherein the editing computer is operably connected to the data center and to a customer or user terminal for editing the recorded event as packaged for distribution in response to user or customer selection requests.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mourad et al, US 2003/0135464 A1 (Digital content distribution using web broadcasting services).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
3/3/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior to this Examiner’s Amendment, the most recently entered Specification of record is the Clean Copy of the Substitute Specification that was filed on 03/08/2021 and entered by the Examiner, appearing in the file wrapper folders as Specification (40 pages), receipt date 03/08/2021, with page 1 stamped “Received Central Fax Center Mar 08 2021”.  See Final Office Action, mailed 05/27/2021, pp. 2-4, indicating entry of the Substitute Specification but objecting to new matter.